Citation Nr: 0532351	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-12 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical 
spine/muscle disability, including as secondary to service-
connected disability.

2.  Entitlement to service connection for a thoracic 
spine/muscle disability, including as secondary to service-
connected disability.

3.  Entitlement to service connection for a lumbar 
spine/muscle disability, including as secondary to service-
connected disability.

4.  Entitlement to service connection for basal cell 
carcinoma removal facial scars, claimed as secondary to 
service-connected disability.

5.  Entitlement to service connection for a left eye 
disorder. 

6.  Entitlement to service connection for an inguinal hernia, 
claimed a secondary to service-connected disability.

REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1956 to December 1958.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2001 rating decision.  The veteran requested a hearing at the 
RO before a Veteran's Law Judge, but he withdrew the request 
in February 2005.

This appeal is being REMANDED (in part, the claims seeking 
service connection for a left eye disability and inguinal 
hernia) to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  A cervical spine disorder was not manifested in service; 
arthritis of the cervical spine was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against finding that any current cervical spine disability 
is related to the veteran's service or to a service-connected 
disability.

2.  Competent evidence reasonably establishes that the 
veteran's current postoperative thoracolumbar disc and joint 
disease are related to injuries he sustained in service.

3.  Basal cell carcinoma was not manifested in service or in 
the first postservice year, and the preponderance of the 
evidence is against a finding that the veteran's basal cell 
carcinoma removal scars are related to his service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2005). 

2.  Resolving reasonable doubt in the veteran's favor service 
connection is warranted for his postoperative thoracic and 
lumbar spine joint and disc disease.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3  Service connection for basal cell carcinoma removal facial 
scars is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A February 2003 statement of the case (SOC), October 2004 and 
June 2005 supplemental SOCs (SSOCs), and letters in February 
2001, August 2002, and May 2003 all provided at least some 
VCAA-type notice, i.e., of what the evidence showed, the 
criteria for establishing service connection, and the bases 
for the denial of the claims.  The February 2001, August 
2002, and May 2003 letters outlined the appellant's and VA's 
responsibilities in developing evidence to support the 
claims, advised him of what type of evidence would be 
pertinent to the claims, and advised him to identify evidence 
for VA to obtain and to submit evidence in his possession.  

Although complete content-complying notice was not provided 
prior to the initial adjudication, the veteran has had full 
opportunity to respond and supplement the record, and to 
participate in the adjudicatory process after notice was 
given.  The claim was readjudicated after full notice was 
given.  See June 2005 SSOC.  Consequently, the veteran is not 
prejudiced by any notice timing defect. 

Regarding the duty to assist, records of VA and, to the 
extent possible, private treatment have been secured.  The 
veteran underwent VA examinations in July 1998 and June 2003.  
He has not identified any further pertinent records that 
remain outstanding.  Regarding the matters addressed on the 
merits below, VA's duty to assist is met . 




II. Factual Background

The veteran's service medical records include an enlistment 
examination report that notes no pertinent abnormalities.  In 
December 1957, the veteran was involved in an automobile 
accident.  Treatment records show that he was hospitalized 
for approximately three months primarily for treatment of a 
fractured hip.  An undated clinical record reflects that 
physical examination found no significant back or skin 
abnormalities.  On service separation examination in October 
1958, the veteran's skin and spine were normal.  

A discharge summary indicates the veteran was initially 
hospitalized at Salt Lake City General Hospital following the 
December 1957 automobile accident.  A treatment record 
notation during that hospitalization reports complaints of 
back pain.

A January 1958 statement from P. L., M.D., who treated the 
veteran during the initial hospitalization, indicates the 
veteran's soreness and discomfort from his multiple bruises 
and hip injury had greatly diminished by the time of 
discharge.

An August 1984 operative report from Lenox Hill Hospital 
reveals the veteran had severe spinal stenosis and 
paraparesis with a herniated thoracic disc.  He underwent 
thoracic spine surgery for degenerative joint/disc disease.  

A February 1987 operative report from St. Joseph's Hospital 
indicates the veteran had an onset of subacute left foot 
weakness and numbness over a 2-3 week period prior to 
admission.  Neurological examination revealed a severe left 
foot drop and weakness.  A myelogram revealed spinal stenosis 
at L3, L4, and L5, with complete block at the L4-L5 level due 
to ventral epidural mass that appeared consistent with disk.  
He underwent a lumbar laminectomy and diskectomy.

A report of treatment by G. W., M.D., dated in June 1987 
indicates the veteran was evaluated for a lesion on his 
forehead.  Dr. W. noted that the veteran was treated for 
basal cell carcinoma in 1984 and, clinically, there was a 
recurrence and that biopsies confirmed rather aggressive 
infiltrative carcinoma.  He also had two basal cells that 
were treated over the trunk area.

In September 1988, a physical therapist saw the veteran for 
complaints of throbbing in the cervical spine that began with 
pain behind the left eye.  

A March 1991 record of treatment by R.S., M.D., notes that 
the veteran complained of back spasm aggravated by his 
surgery earlier that month.

On July 1998 VA examination, the veteran reported that he had 
several skin cancers, with the worst being a large basal cell 
over the right forehead.  He also complained of an odd neck 
pain that occurred every several months and radiated around 
the scalp to the left eye.  The pertinent impressions were:  
Suspected myelopathy of the cervical spine (based on what a 
neurosurgeon reportedly told the veteran); T11-T12 and L3-L4 
laminectomies and a possible recurrence of spinal stenosis to 
this region; a disfiguring facial scar from basal cell 
carcinoma; and degenerative joint disease of the cervical and 
lumbar spine.  

The veteran submitted literature dated in 1999 that discusses 
the symptoms and treatment of sciatica.

A report of an April 2002 neurological evaluation by J. Z., 
M.D., notes the veteran's past surgeries and medical history.  
He reported that he was involved in a motor vehicle accident 
in 1957 and sustained injuries, to include right leg pain, 
paresthesias, and sciatic nerve involvement.  He reported leg 
weakness since the injury, and paresthesias mainly in the 
posterior portion of the thigh and shin as well as the foot.  
The assessment was that he had chronic symptoms from past 
neurological insults that suggested an SI radiculopathy.  The 
differential diagnosis would include an acute L3 or L4 
radiculopathy, although a lumbar plexopathy or hip joint 
disease could be considered.

A report of an April 2002 MRI of the lumbar spine includes 
impressions of severe diffuse disk degeneration and 
osteoarthritis with the osteoarthritis causing 
anterolisthesis of L3-L4 and L4-L5; laminectomy fusion 
performed from L2-L3 to L4-L5; and severe spinal stenosis at 
L1-L2 and the L4-L5 level and moderate stenosis at L3-L4.

An October 2002 statement from J. Z., M.D., indicates that he 
evaluated the veteran for recurrent lumbar radiculopathy.  
The veteran reported to him that symptoms in the lower 
extremities began after a 1957 injury while in the military.  
The physician opined that the injury in service should be 
considered a significant factor as a cause for the symptoms 
that the veteran now had from his lumbosacral radiculopathy.

On June 2003 VA examination, the veteran reported that he had 
spine discomfort ever since an injury in service.  His 
current complaints consisted of back spasms, bilateral foot 
paresthesias, right anterolateral thigh numbness, and a 
burning sensation after prolonged standing or ambulation.  
With respect to his scars, he had excisions of two basal cell 
carcinomas.  He reported that due to multiple x-rays of his 
spine or treatments, he had a recurrence of the carcinomas.  

Regarding the veteran's cervical spine, the VA physician's 
assessment was degenerative joint disease, which was not 
considered secondary to either military service or service-
connected disability.  As to the thoracic spine, the 
assessment was history of laminectomy at T11-T12.  It was 
noted that this was after an acute onset of bilateral lower 
extremity "paralysis".  The physician opined that the 
thoracic spine disability had an "intermediate" probability 
of being related to the veteran's motor vehicle accident in 
1957.  As to the lumbar spine, the assessment was 
degenerative disc and joint disease.  The physician opined 
that the lumbar spine disability also had an "intermediate" 
probability of being related to the veteran's accident in 
1957.  It was noted that it was likely that throughout the 
ensuing years after the accident, an element of concurrent 
degenerative joint disease on a premorbid spinal condition is 
what eventually led to the veteran's subjective symptoms and 
clinical presentations.  The VA physician opined that the 
veteran's facial scars were not secondary to his service-
connected condition, which required multiple radio-imaging 
studies.  He indicated that it was more likely that the 
veteran's basal cell carcinoma was secondary to high levels 
of sun exposure.  

In a January 2005 follow-up letter from an earlier statement, 
Dr. Z., stated that when he saw the veteran, he complained of 
pain in his back and in the posterior aspect of the left 
thigh that had been present for some time.  The physician 
opined that the symptoms the veteran described in 1957, 
particularly those in the back of his left thigh, were most 
likely a manifestation of sciatic nerve involvement ant the   
level of the lumbar spine.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

If certain chronic diseases (to include arthritis and 
malignant tumors) are manifested in the first postservice 
year, they may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury. 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Addressing each claimed disability in turn, there was no 
evidence of complaints, findings, or diagnosis of cervical 
spine disability in service.  Cervical spine arthritis was 
diagnosed initially on June 2003 VA examination (without X-
ray as the veteran's reported susceptibility to skin cancer 
precluded such studies).  Regardless, cervical spine 
arthritis was not manifested in the first post-service year, 
rendering chronic disease presumptions for arthritis 
inapplicable.  The only competent (medical) evidence as to 
the etiology of the veteran's cervical spine disability is 
the opinion by the June 2003 VA examiner who indicated that 
any cervical spine disorder was unrelated to the veteran's 
service or a service-connected disability.  There is no 
competent evidence to the contrary.  Because he is a 
layperson, the veteran's belief that his cervical spine 
disability may be related to injury in service is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The preponderance of the evidence is 
against this claim, and it must be denied.  

Regarding the thoracic and lumbar spine, a record of 
treatment during the first few days following the veteran's 
motor vehicle accident in service notes complaints of back 
pain.  The VA physician who examined the veteran in June 2003 
opined that there was an "intermediate" (which the Board 
interprets as "as likely as not") probability that the 
veteran's postoperative lumbar and thoracic joint and disc 
disease are related to the injuries he sustained in the 
accident in service.  This opinion supports the veteran's 
claim, and as there is no competent evidence to the contrary, 
service connection for the thoracic and lumbar spine 
disabilities is warranted.  See 38 U.S.C.A. § 5107.  

As for basal cell carcinoma removal facial scars, the 
veteran's service medical records make no mention of 
complaints, findings, or diagnoses of basal cell carcinoma, 
and there is no indication such "tumors" were manifested in 
the first postservice year.  The earliest evidence of basal 
cell carcinoma was in 1984; and there is no competent 
evidence linking the disability then found to service or a 
service-connected disability.  The June 2003 VA examiner 
specifically opined that the basal cell carcinomas were 
unrelated to service or to a service connected disability, 
and there is no competent evidence (medical opinion) to the 
contrary.  The veteran's own beliefs that his basal cell 
carcinoma removal scars may be related to service or to a 
service connected disability are not competent evidence, as 
he is a layperson, untrained in determining medical etiology.  
Hence, the preponderance of the evidence is against this 
claim, and it must be denied.  



ORDER

Service connection for a cervical spine disability is denied.

Service connection for postoperative thoracic and lumbar 
spine joint and disc disease is granted.

Service connection for basal cell carcinoma removal facial 
scars is denied.


REMAND

Regarding the veteran's claimed left eye disability, the June 
2003 VA examiner referred to a July 1998 VA ophthalmology 
examination.  Notably, the RO's examination request 
specifically included a request for an eye examination.  
Although this evidence suggests that such an examination was 
conducted, a copy of such report is not of record.  As any 
such examination report would be constructively of record and 
may contain pertinent information, development for such 
evidence is indicated.  Furthermore, if such examination 
report is located, but contains insufficient information, a 
VA examination may be indicated.  The June 2003 VA examiner's 
comments about a "low to intermediate" probability that an 
[undiagnosed] eye disorder is related to trauma in service 
are wholly inadequate for properly addressing this matter.

An examination is also indicated with respect to the 
veteran's inguinal hernia service connection claim.  
38 C.F.R. § 3.159 (c)(4) stipulates that VA will provide an 
examination if such is necessary to decide a claim, and that 
in the context of a service connection claim, an examination 
is necessary if (summarized) there is evidence of current 
disability (or symptoms), evidence of event, disease, or 
injury in service, and the record indicates that the current 
disability may be related to the event, injury, disease, in 
service (or in a secondary service connection claim to a 
disability that is already service connected).  Here, a June 
2003 VA opinion suggests that the veteran's inguinal hernia 
may be secondary to spine surgeries for the veteran's 
thoracic and lumbar spine disabilities which the Board has 
determined are service connected.  Hence, a nexus opinion is 
necessary.

Accordingly, these two matters are REMANDED to the RO for the 
following:

1.  The RO should secure for the record 
the report of the noted July 1998 VA 
ophthalmologic examination.  

If the examination report is found and 
shows a diagnosis of acquired eye 
pathology, but does not include an 
opinion as to the likely etiology of such 
disability, the RO should arrange for the 
veteran to be examined by an 
ophthalmologist to ascertain the nature 
and etiology of the veteran's left eye 
disability.  The veteran's claims file 
must be available to the examiner for 
review in conjunction with the 
examination.  The physician should review 
the veteran's claims file, determine the 
appropriate diagnosis for any current 
left eye disability, and opine whether it 
is at least as likely as not (i.e., a 50 
percent or better probability) that such 
left eye disability is related to the 
veteran's service (and specifically to 
the December 1957 automobile accident 
therein).  The examiner must explain the 
rationale for the opinion given. 

2.  The RO should also arrange for the 
veteran to be examined by a surgeon to 
determine the likely etiology of his 
inguinal hernia.  The veteran's claims 
file must be available to the examiner 
for review in conjunction with the 
examination.  The surgeon should examine 
the veteran, review his claims file, and 
opine whether it is at least as likely as 
not (i.e., a 50 percent or better 
probability) that the veteran's inguinal 
hernia is either related to his accident 
in service or was incurred or aggravated 
as a result of surgeries he underwent for 
his service connected thoracic and lumbar 
spine disabilities.   The examiner must 
explain the rationale for the opinion 
given.

3.  The RO should then re-adjudicate 
these claims.  If either remains denied, 
the RO should issue an appropriate SSOC 
and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if otherwise in 
order.

The purpose of this remand is to assist the veteran in the 
development of his claims. He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


